This appellant was charged by a complaint containing two counts, with the offense of violating the prohibition laws of this State. His trial resulted in his conviction as charged and a fine of $50 and costs of this proceeding was assessed against him. Failing to pay said fine and costs, the court duly and properly sentenced him to perform hard labor for the county for a term of twenty days to pay the fine, and for 72 days to pay the costs of these proceedings which amounted to $55.40. From the judgment of conviction this appeal was taken, but no errors appear in this record; hence the judgment of conviction appealed from will stand affirmed.
Affirmed.